Exhibit 10.1


AGREEMENT AS TO LANDERS EMPLOYMENT

THIS AGREEMENT AS TO LANDERS EMPLOYMENT (this “Agreement”) is made and entered
into as of the 29th day of December, 2006 by and between QUIDEL CORPORATION, a
Delaware corporation (the “Company”) and PAUL E. LANDERS, an individual
(“Landers”).


BACKGROUND

A.                                   Landers currently serves as the Company’s
Senior Vice President, Finance and Administration.  Pursuant to pre-existing and
continuing employment and related understandings and agreements, Landers’
employment with the Company is “at will.”

B.                                     Landers has recently advised the Company,
and the Company has publicly announced, that Landers intends to retire from his
employment with the Company, effective March 31, 2007 (the “Retirement Date”).

C.                                     The Company and Landers are entering into
this Agreement to confirm their understandings as to Landers’ employment prior
to the Retirement Date and each party’s commitments and obligations on and after
the Retirement Date.


AGREEMENT

1.                                       Employment.  The Company shall continue
to employ Landers on a full-time basis, and Landers accepts such continued
employment, upon and subject to the terms and conditions set forth herein. 
Landers acknowledges and agrees that, if his successor is identified and
employed by the Company prior to the Retirement Date, Landers’ current title and
scope of responsibilities and authority may be changed by the Company without
constituting a breach hereunder.

2.                                       Term.  Consistent with the Resignation
(attached hereto as Exhibit A) which Landers has executed and delivered
concurrently with this Agreement, the term of Landers’ employment shall continue
until, and then automatically terminate, on March 31, 2007, unless earlier
terminated as provided herein (the “Remaining Term”).

3.                                       Employment Compensation During
Remaining Term.  Landers’ salary and employee benefits shall continue during the
Remaining Term at the same levels as are in effect as of the date of this
Agreement; provided, however, that Landers shall not receive any further grants
of equity incentive awards nor shall he be eligible to participate in any bonus
plans applicable to fiscal year 2007 or any year thereafter.  Landers shall,
however, remain eligible to receive a bonus under the Company’s existing 2006
cash incentive bonus plan if and to the extent the relevant performance metrics
therein are achieved and if Landers remains employed by the Company through the
Retirement Date or is earlier terminated by the Company without “cause” (as
defined below).

4.                                       Release on Retirement Date.  On the
Retirement Date (or upon the Company’s earlier termination of Landers’
employment without “Cause,”), and as a material condition to Landers’ receipt of
the benefits set forth in Section 8 below, Landers shall execute and deliver a
Release in the form attached hereto as Exhibit B.


--------------------------------------------------------------------------------




5.                                       Post-Retirement Date Consulting.  In
consideration of the benefits set forth in Section 8 below, Landers agrees that,
from the Retirement Date through December 31, 2007, he shall make himself
reasonably available to the Company’s Board of Directors and management to
review documents and provide telephonic consultation for the Company’s benefit. 
Landers’ time commitments for this purpose shall not exceed twenty (20) hours
per month, and he shall be promptly reimbursed for any and all out-of-pocket
expenses reasonably incurred in providing such assistance.

6.                                       Non-Competition.  As a material
condition to the benefits provided to Landers pursuant to Section 8 hereof, from
the date hereof through and including December 31, 2007, Landers shall not
engage, directly or indirectly, in any capacity, have any direct or indirect
ownership interest in, manage, operate, finance or control any business anywhere
in the United States or Japan which is engaged in the development, manufacture,
distribution, marketing and/or sale of rapid diagnostic tests in infectious
diseases, reproductive health, oncology or Fecal Occult Blood; provided,
however, that Landers’ passive investment of up to five percent (5%) of the
outstanding voting securities or similar equity interest in a publicly held
entity shall not be deemed a breach of this Agreement.

7.                                       No Solicitation.  As a material
condition to the benefits provided to Landers pursuant to Section 8 hereof, from
the date hereof through and including December 31, 2008, Landers covenants that
he will not directly or indirectly solicit (other than a solicitation by general
advertisement) the employment or engagement of services of any person who is or
was employed as an employee, contractor, supplier or consultant by the Company
during such period on a full or part-time basis or directly or indirectly
encourage any such persons to terminate, limit or restrict their relationship
with the Company.

8.                                       Acceleration of Vesting.  Upon the
earlier of the Retirement Date or Landers’ involuntary termination by the
Company without Cause, (a) Landers’ outstanding stock options shall be
automatically vested if and to the extent such options would have become vested
in the normal course of business had Landers’ employment with the Company
continued until December 31, 2007, and (b) the restrictions on all outstanding
shares of Landers’ restricted stock shall automatically lapse if and to the
extent such restrictions would have lapsed in the normal course of business had
Landers’ employment with the Company continued until December 31, 2007.  The
parties acknowledge and agree that the Schedule (attached hereto as Exhibit C)
accurately sets forth all of Landers’ stock options and restricted stock that
are affected by the foregoing vesting and lapse provisions.

For purposes of this Agreement, the “normal course of business” shall exclude,
and not take into account, a “Change in Control” as defined in that certain
Agreement Re:  Change in Control between Landers and the Company dated as of
February 28, 2003 and as thereafter amended (the “CIC Agreement”).  The parties
acknowledge that the CIC Agreement remains in full force and effect and shall
govern the parties’ rights and obligations in the event of a Change in Control.

9.                                       Early Resignation or Termination for
Cause.  In the event that Landers either (a) voluntarily resigns his employment
with an effective date prior to the Retirement Date, or (b) is involuntarily
terminated by the Company for Cause, Landers shall not be entitled to the
benefits described in Section 8 hereof, but shall only be entitled to salary,
accrued benefits and other amounts legally owing to Landers through the date of
employment termination.  The Company shall thereafter have no further
obligations to Landers under this Agreement or the CIC Agreement.

For purposes hereof, “Cause” shall have the definition given it in the CIC
Agreement.

10.                                 Confidentiality of Business and Legal
Information.  Landers acknowledges that the Company holds as confidential and/or
privileged certain information (including but not limited to non-

2


--------------------------------------------------------------------------------




public information obtained by Landers in his position as an officer of the
Company) as well as certain trade secret information and knowledge concerning
the intimate and confidential affairs of the Company and the various phases of
its business, including, for example and without limitation, processes,
formulae, data and know-how, improvements, inventions, techniques, marketing
plans, strategies, forecasts, mailing lists, customer lists, pricing
information, manufacturing processes, distribution systems, computer systems or
programs and other types of similar information within Landers’ knowledge by
virtue of his employment with the Company (collectively, the foregoing shall be
referred to herein as “Confidential Trade Secret, Proprietary and Legal
Information”). Landers agrees that all Confidential Trade Secret, Proprietary
and Legal Information shall be the sole property of the Company and that the
Company shall be and is the sole owner of all patents and other rights in
connection therewith as well as any privileges.  Landers further agrees to hold
in strictest confidence and to refrain from using or disclosing to any other
person or entity any Confidential Trade Secret, Proprietary and Legal
Information, other than the Company, its employees, Directors and
representatives.  In that regard, Landers expressly acknowledges that he has not
disclosed (other than to the Company, its employees, Directors and
representatives) any Confidential Trade Secret, Proprietary and Legal
Information.  Landers specifically agrees that he will not disclose any
Confidential Trade Secret, Proprietary and Legal Information at any time in the
future (other than to the Company, its employees, Directors and
representatives).  Landers further represents and warrants that, on the last day
of his employment, he will have returned to the Company all property and
documents of the Company, whether kept electronically or in hard copy form and
will have retained no copies thereof.

11.                                 Miscellaneous.

a.                                       Notices.  Any notice required or
permitted to be given under this Agreement shall be sufficient if in writing and
delivered in person or sent by registered or certified mail to Landers’
residence in the case of Landers or to its principal office in the case of the
Company.

b.                                      Arbitration.  Any dispute arising out of
this Agreement shall be resolved exclusively by final and binding arbitration,
before a single arbitrator, in San Diego, California pursuant to the rules of
the JAMS.  Judgment upon any such arbitration award may be entered by any state
or federal court of competent jurisdiction.

c.                                       Waiver.  The waiver of any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement.  No waiver shall be valid unless in writing and
executed by the party to be charged therewith.

d.                                      Severability/Modification.  In the event
that any clause or provision of this Agreement shall be determined to be
invalid, illegal or unenforceable, such clause or provision may be severed or
modified to the extent necessary, and, as severed and/or modified, this
Agreement shall remain in full force and effect.

e.                                       Assignment.  The rights and obligations
of the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company.  Landers acknowledges
that the services to be rendered under this Agreement are unique and personal. 
Accordingly, Landers may not assign his rights and obligations under this
Agreement.

f.                                         Amendment.  This instrument may not
be amended except by an agreement in writing signed by both parties.

g.                                      Governing Law and Jurisdiction.  This
Agreement shall be interpreted, construed, and enforced under the internal laws
of the State of California.  The courts and authorities of the State of

3


--------------------------------------------------------------------------------




California shall have sole jurisdiction and venue for purposes of enforcing the
arbitration agreement above.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year indicated above.

“COMPANY”

 

QUIDEL CORPORATION

 

 

 

 

 

By:

/s/ Caren L. Mason

 

 

    Name:

Caren L. Mason

 

 

    Title:

President and Chief Executive Officer

 

 

 

“LANDERS”

 

PAUL E. LANDERS

 

 

 

 

 

By:

/s/ Paul E. Landers

 

 

    Paul E. Landers

4


--------------------------------------------------------------------------------





EXHIBIT A

Date:

December 29, 2006

 

 

To:

Board of Directors

 

Quidel Corporation

 

 

From:

Paul E. Landers

 

 

Subject:

Resignation

 

This letter is to confirm my resignation as an officer of Quidel Corporation
(the “Company”), effective as of March 31, 2007, together with all other
employment, Director and trustee positions held with Quidel Corporation and any
of its subsidiaries or with their respective employee plans.

This letter is also to confirm that my resignation is not a result of any
disagreement with the Company as to the Company’s operations, policies or
practices.

/s/ Paul E. Landers

 

Paul E. Landers

 

5


--------------------------------------------------------------------------------





EXHIBIT B


GENERAL RELEASE

In consideration of Quidel Corporation’s (the “Company”) agreement to provide
certain benefits to Paul E. Landers (“Landers”), Landers hereby gives the
following General Release effective on March 31, 2007.

1.                                       Release of Claims.  Landers hereby
irrevocably and unconditionally releases, acquits and forever discharges the
Company, its parent and its affiliated companies from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
remedies, costs, losses, debts, expenses and attorneys’ fees, including those
arising out of or in connection with Landers’ employment with and consulting
services for the Company and/or the termination thereof.  (All such charges,
complaints, etc. are collectively referred to herein as “Claims.”)  The Claims
irrevocably and unconditionally released, acquitted and forever discharged
include, for example and without limitation, Claims arising under the federal
Age Discrimination in Employment Act of 1967, which prohibits discrimination on
the basis of age, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Americans With Disabilities Act, the California Fair Employment
and Housing Act, the California Labor Code, and common law employment and
wrongful discharge claims.

The Claims irrevocably and unconditionally released, acquitted and forever
discharged by Landers extend to all such Claims by Landers against any and all
of the current and former owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, parents, subsidiaries, affiliates (and the directors, officers,
employees, representatives and attorneys of such divisions, parents,
subsidiaries and affiliates) of the Company and all other persons acting by,
through, under or in concert with any of them.  (All such persons and entities,
as well as the Company are collectively referred to herein as the “Releasees”). 
The Claims irrevocably and unconditionally released, acquitted and forever
discharged herein by Landers also extend to all Claims which Landers now has,
owns or holds, or contends to have, own or hold or which Landers at any time
heretofore had, owned or held or contended to hold against any of the
Releasees.  Landers represents that he has not heretofore assigned or
transferred or purported to have assigned or transferred to any person or entity
any Claims released, acquitted and forever discharged herein.  This General
Release shall not affect any Claims that Landers may have which arise solely
after the effective date of this General Release, shall not apply to any of the
Company’s obligations under that certain Agreement as to Landers Employment
dated as of December 29, 2006 (the “Employment Agreement”), and shall not serve
as a release of any claims that cannot be released as a matter of law, including
but not limited to indemnification under the California Labor Code.

2.                                       Release of Unknown and Unsuspected
Claims.  For the purpose of implementing a full and complete release and
discharge of the Releasees, Landers expressly acknowledges that this General
Release is intended to include in its effect, without limitation, all Claims (as
defined above) which Landers does not know or suspect to exist in his favor at
the time of execution hereof, and this General Release contemplates the
extinguishment of any and all such Claims.  In this regard, Landers expressly
waives the provisions of Section 1542 of the California Civil Code, which state:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

6


--------------------------------------------------------------------------------




Furthermore, Landers hereby expressly waives and relinquishes any rights and
benefits he may have under other statutes or common law principles of similar
effect.  Landers understands that the facts under which he gives this full and
complete release and discharge of the Releasees may hereafter prove to be
different than now known or believed by him and Landers hereby accepts and
assumes the risk thereof and agrees that his full and complete release and
discharge of Releasees shall remain effective in all respects and not be subject
to termination, rescission or modification by reason of any such difference in
facts.

3.                                       No Complaint, Charge or Lawsuit
Pending.  Landers represents that he has not filed with any governmental agency
or court any complaint, charge or lawsuit against any of the Releasees involving
any Claims released herein, and that, except as otherwise permitted by law, he
will not do so at any time hereafter; provided, however, this paragraph shall
not limit Landers from filing an action for the purpose of enforcing his rights
under the Employment Agreement or from filing a charge or complaint of
discrimination with the EEOC.

4.                                       Severability.  The provisions of this
General Release are severable, and if any part of this General Release is found
unenforceable, invalid or illegal, the other parts of this General Release shall
remain fully valid and enforceable.

5.                                       Governing Law.  This General Release
and any dispute concerning the validity, interpretation or breach of any term or
condition hereof shall be construed and interpreted under and in conformance
with the laws of the State of California applicable to contracts negotiated and
to be fully performed in the State of California.

6.                                       Arbitration.  Any dispute concerning
the validity, interpretation or breach of this General Release or any term or
condition hereof or any dispute concerning the Claims released herein shall be
resolved exclusively by final and binding arbitration, before a single
arbitrator, to be held in the County of San Diego, California, in accordance
with the then existing rules of the JAMS.  Judgment upon any such arbitration
award may be entered by any state or federal court of competent jurisdiction. 
This General Release shall be admissible in any proceeding to enforce its terms.

7.                                       Construction.  Landers has had ample
opportunity to make suggestions or changes to the terms and language of this
General Release and agrees that principles of contract construction against the
drafter shall have no application hereto.  Landers agrees that this General
Release should be construed fairly and not in favor of or against Landers or the
Company as the drafter.

8.                                       Waiting Period and Right of
Revocation.  Landers hereby releases Releasees from any and all claims for age
discrimination, whether under state or federal law.  Landers understands that
pursuant to federal law, Landers has the right to review this General Release
for a full twenty-one (21) calendar day period before executing the same, and
that Landers has the right to revoke this General Release in its entirety at any
time within seven (7) calendar days after executing the same and that this
General Release is not effective until such seven (7) day revocation period has
expired.  Landers acknowledges his right to consult with his attorney prior to
signing this General Release, and that he has been advised to consult with his
attorney prior to such signing.

9.                                       Full Understanding of Terms.  Landers
represents and agrees that he fully understands his right to discuss all aspects
of this General Release with his private attorney; that to the extent, if any,
he desires, he has availed himself of this right; that he has carefully read and
fully understands all of the provisions of this General Release; and that he is
voluntarily entering into it.

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landers and the Company acknowledge agreement with the
foregoing by their signatures set forth below.

 

PAUL E. LANDERS

 

 

 

 

 

By:

 

 

Paul E. Landers

 

 

 

 

 

QUIDEL CORPORATION

 

 

 

 

 

By:

 

 

 

Caren L. Mason

 

President and Chief Executive Officer

 

8


--------------------------------------------------------------------------------



EXHIBIT C

SCHEDULE OF AFFECTED OPTIONS AND RESTRICTED STOCK

RESTRICTED STOCK (RS)

 

 

 

 

 

 

 

 

 

 

 

Original Vest
Btwn

 

Grant Number

 

Grant Date

 

Plan

 

Type

 

Price

 

03/31 - 12/31/07

 

004713

 

3/19/2004

 

2001

 

RSA

 

$

0.0100

 

1,532

 

004714

 

5/19/2005

 

2001

 

RSA

 

$

0.0100

 

7,500

 

004715

 

5/19/2005

 

2001

 

RSA

 

$

0.0100

 

**7,500

 

004768

 

3/21/2006

 

2001

 

RSA

 

$

0.0100

 

**6,000

 

 

 

 

 

 

 

 

 

 

 

22,532

 

 

OPTIONS

 

 

 

 

 

 

 

 

 

 

 

Original Vest
Btwn

 

Grant Number

 

Option Date

 

Plan

 

Type

 

Price

 

03/31 - 12/31/07

 

004125

 

4/14/2003

 

2001

 

ISO

 

$

3.9900

 

3,125

 

004391

 

3/19/2004

 

2001

 

ISO

 

$

7.5000

 

5,538

 

004392

 

3/19/2004

 

2001

 

NQ

 

$

7.5000

 

1,142

 

004429

 

7/21/2004

 

2001

 

NQ

 

$

3.7000

 

18,750

 

004755

 

3/21/2006

 

2001

 

NQ

 

$

12.2300

 

3,093

 

 

 

 

 

 

 

 

 

 

 

31,648

 

 

--------------------------------------------------------------------------------

** Grant numbers 004715 and 004768 are contingent upon and subject to
achievement of performance goals.  Thus, determination of achievement of 2006
performance goals impacts 13,500 shares of restricted stock tentatively shown as
vesting above.


--------------------------------------------------------------------------------